

117 HR 2596 IH: Truth in Buffalo Labeling Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2596IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Perlmutter (for himself and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide clarification regarding the common or usual name for bison and compliance with section 403 of the Federal Food, Drug, and Cosmetic Act, and for other purposes.1.Short titleThis Act may be cited as the Truth in Buffalo Labeling Act. 2.Common or usual name for North American bisonSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:(z)(1)Subject to subparagraph (2), if it is a food that is or contains any animal in the genus Bubalus and the labeling uses the term buffalo as a common or usual name for the food, unless the term used in the labeling of that food is water buffalo.(2)Subparagraph (1) shall not be construed as prohibiting the use of the term buffalo as a common or usual name for the animal Bison bison bison (commonly known as the plains bison), or the animal Bison bison athabascae (commonly known as the wood bison)..